Citation Nr: 1626781	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-18 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness and/or secondary to a service-connected neck disability.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for right knee degenerative joint disease.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1983 to November 1991, with confirmed service in Southwest Asia.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

The issues of entitlement to service connection for migraine headaches, joint pain, hypertension, and right knee degenerative joint disease are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has not had a diagnosis of mitral valve prolapse at any time during the claim period.



CONCLUSION OF LAW

The criteria for entitlement to service connection for mitral valve prolapse are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in a letter sent in June 2007, prior to the initial adjudication of the claim.  

The record also reflects that VA has obtained the Veteran's service treatment records (STRs), service personnel records, and post-service VA treatment records.  In addition, the Veteran was afforded a VA examination in July 2008 that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he began having mitral valve problems in active service while stationed in Germany around 1989 to 1990.

Service treatment records (STRs) are negative for complaints or treatment for a heart disorder.  In connection with January 1988 hospital treatment, the Veteran's heart was noted to have regular rate and rhythm with no murmur.

A June 2008 VA cardiology treatment note reported normal echocardiogram results; the Veteran had normal heart sounds with a regular pulse and no murmurs, carotid bruits, radio-femoral delays, parasternal heaves, or third or fourth heart sounds.

In a July 2008 VA general medical examination report, the Veteran stated that he experienced fluttering in his heart around 1985 after exposure to nerve agents and was told he had mitral valve prolapse in 1996.  He indicated that he continued to feel a flutter in his heart during stressful situations or when he was fatigued.  The Veteran also noted that the fluttering worsened since he returned from Southwest Asia and that he experienced periodic blackout spells and dizziness since 1992.  The examiner noted the Veteran had an echocardiogram performed in June 2008 that did not show any mitral valve prolapse, rather, the testing results demonstrated normal left ventricular size, wall motion, systolic function, aortic roots upper limits, and inferior vena cava with no valvular dysfunction, dissection, or pericardial disease.  Upon examination, the examiner found tachycardia, normal first and second heart sounds, and no murmurs, heaving, or femoral or carotid bruits.  The examiner declined to diagnose a heart disability.

The Board finds that service connection for mitral valve prolapse is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth above, the Veteran was not found to have a heart disability during a July 2008 VA examination.  The July 2008 VA examination report reflects that the physician reviewed the evidence of record, provided the appropriate diagnostic testing, and determined that the Veteran did not have a current heart disability.  There is no other post-service medical evidence of any diagnosis of a heart disability.  

The Board acknowledges that the Veteran sincerely believes that he has mitral valve prolapse that is related to his active service; however, as a layperson, he does not possess the medical expertise required to diagnose a heart disability.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for mitral valve prolapse is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As discussed below, the Board finds the VA opinions inadequate for adjudicative purposes. 

Migraine Headaches and Joint Pain

The Veteran contends that service connection is warranted for joint pain and headaches on the basis of his service in Southwest Asia under the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  In the alternative, the Veteran also contends that his headaches may be related to exposure to nerve gas on Johnston Island and evidence of record indicates that his headaches may be secondary to a service-connected cervical spine disability.

The Veteran's personnel records indicate he served on Johnston Island from May 1985 to May 1986 and in Southwest Asia from December 1990 to May 1991, where he received imminent danger pay.

In a June 2007 statement, the Veteran reported that he was exposed to nerve agent gas on Johnston Island between May 1985 and May 1986 as well as smoke and destroyed ammunitions in the Gulf.

In June 2007, P.W. indicated that after the Veteran returned from the Gulf War he reported symptoms of fatigue, joint pain, diarrhea, upset stomach, and headaches and demonstrated memory impairment and personality changes.

In connection with June 2008 VA treatment, the Veteran reported chronic pain in his joints, specifically noting his bilateral knees and left hip, and that he had a headache since an episode of syncope.

In a July 2008 VA examination report, the Veteran stated he had daily pain with movement in every joint without swelling for the past 15 years that had not been diagnosed and daily headaches since 1991 that begin at the junction of the neck and skull with no radiation.  He indicated that his bilateral knees hurt since a 1984 fall down a flight of stairs and that he had right foot and ankle pain since 2006 bilateral calcaneal fractures from a fall off of a ladder.  The examiner found no signs of inflammation of the hands, elbows, or wrists; a prominent right ankle with no inflammation or tenderness; aching pain with movement in the bilateral shoulders, left ankle, and right hip; stiffness and tenderness in the left knee; and, stiffness with repetitive movement in the right knee and left hip.  

With regard to headaches, the July 2008 examiner noted tenderness at the base of the Veteran's skull where the neck muscles inserted into the occipital area and diagnosed chronic headache, "most likely cervicogenic, degenerative arthritis of the cervical spine."  With regard to joint pain, the Veteran was diagnosed residuals post left talocalcaneal fusion and internal fixation of right calcaneal fracture, degenerative arthritis of the bilateral knees, and greater trochanteric bursitis of the left hip.  The examiner explained that no specific diagnoses were provided for the Veteran's reported pain in all joints because no abnormalities were found upon testing of the sedimentation rate, antinuclear antibody (ANA), rheumatoid factor, uric acid, and rapid plasma reagin (RPR).

In August 2008, the Veteran's father, R.S., recalled that the Veteran told him his chemical detector would sporadically go off while serving in the Gulf and that the Veteran began having multiple problems, including joint pain, after he returned.  R.S. further stated that the Veteran began having bad headaches after handling nerve agents at Johnston Island and that the headaches continued after his service in the Gulf.

In August 2008, the Veteran reported being pinned under a trailer for about fifteen minutes in active service that resulted in headaches, neck pain, and low back pain.  The Board notes that September 1987 STRs indicate the Veteran sustained multiple contusions after a trailer fell off a jack while he was changing the tire.

In a February 2011 VA neurological disorders examination report, the Veteran reported neck pain, cervical neck spasms, and headaches on the right side of the head.  The examiner noted that the Veteran had multi-joint pain and tenderness in the hips, knees, and shoulders, and diagnosed muscle tension headaches, moderately severe, and multi-joint pain syndrome.

The Board finds the July 2008 and February 2011 VA examination reports inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In particular, a July 2008 VA general medical examination report discussed the Veteran's symptoms of aching pain and stiffness in multiple joints that the examiner could not attribute to a specific diagnosis but did not provide an opinion as to whether the Veteran had a chronic disability resulting from undiagnosed illness or medically unexplained chronic multisymptom illness that addressed statements by the Veteran and his father that indicated the Veteran had symptoms of joint pain and headaches since service in the Persian Gulf.  In addition, the February 2011 VA joints examination report is inadequate because it did not provide opinions on the etiology of the diagnoses of muscle tension headaches, multi-joint pain syndrome, and left hip greater trochanteric bursitis that were present during the period of the claim.  

With regard to headaches, the examiners also did not provide an opinion that addressed the Veteran and his father's lay statements that he began experiencing headaches in service.  Further, in light of the June 2011 rating decision granting service connection for a cervical spine disability, along with evidence indicating the Veteran's headaches may be caused by a cervical spine disorder, the claim must be remanded for an opinion concerning whether the Veteran's headaches were caused or aggravated by degenerative joint disease of the cervical spine. 

Therefore, the claims must be remanded for another VA examination to determine the nature and etiology of all joint pain and headache symptoms present during the period of the claim.





 High Blood Pressure

The Veteran contends that his hypertension began in active service, or in the alternative, that hypertension is secondary to his service-connected posttraumatic stress disorder (PTSD).

A February 1984 examination gave a blood pressure reading of 134/82.  A November 1985 service treatment record (STR) reported a blood pressure reading of 124/60.  June 1986 STRs gave blood pressure readings of 126/70 and 110/78.  In February 1987 STRs, the Veteran's blood pressure was 124/76, 108/74, 130/76, 112/82, 122/80, 122/86, and 138/88.  A September 1987 STR reported the Veteran's blood pressure was 148/90 during emergency medical treatment related to a trailer accident.  In a September 1991 STR, the Veteran's blood pressure was 128/80 and was noted to be within normal limits for an adult.  At the September 1991 separation examination, the Veteran's blood pressure reading measured 114/72.

A June 2008 VA emergency department treatment record indicated the Veteran was admitted for unstable hypertension and suicidal ideation with assaultive behavior.

In a June 2008 VA examination report, the Veteran reported that he stopped taking blood pressure medications around 1998 due to side effects and that his blood pressure was usually normal at home, but elevated when he saw a doctor.  The Veteran stated that he was told he had high blood pressure in active service and that he experienced black out spells since about 1992.  The examiner noted that the Veteran had an initial VA examination scheduled earlier that month but was hospitalized for a syncopal episode.  The examiner took blood pressure readings of 144/101 sitting, 154/91 supine, and 134/98 standing and diagnosed essential hypertension.  The examiner did not provide an opinion on the etiology of the Veteran's hypertension.

In a November 2010 private treatment record, the Veteran was admitted for treatment for lacerations to his arms that his wife indicated were incurred while he was experiencing a flashback.  He was admitted with a blood pressure reading of 159/76, but became combative during the course of treatment, was tazed, and a second blood pressure reading was 178/85, with a heart rate monitor showing sinus tachycardia.

In a June 2011 VA psychiatric examination report, the Veteran reported up to three panic attacks per week when he was around crowds with symptoms of difficulty breathing, sweating, dizziness, pounding heart, and feeling as though he could "lose it."

The Board finds the June 2008 VA examination report inadequate for adjudicative purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the examiner did not provide an opinion with adequate rationale as to whether the Veteran's hypertension began within one year of separation from service that accounted for the Veteran's statements that he was told he had high blood pressure in service and took blood pressure medication until 1998, as well as STRs indicating elevated blood pressure readings in active service.  Moreover, the Board notes that the Veteran's private treatment records and June 2011 VA psychiatric examination report raise the theory of entitlement to service connection for hypertension secondary to service-connected PTSD due to the Veteran's reports that his blood pressure was normal at home but higher in public, his symptoms of dizziness and pounding heart during a panic attack, and November 2010 treatment records indicating elevated blood pressure during a flashback.  Therefore, on remand, the VA examiner must also address whether high blood pressure is caused or aggravated by the Veteran's PTSD.

Right Knee Degenerative Joint Disease

In July 2007, the Veteran claimed entitlement to service connection for a bilateral knee disability.  He contended that a bilateral knee disability was related to jumping out of airplanes in service.  

The Board notes that the claim of entitlement to a bilateral knee disorder was denied in the January 2009 rating decision on appeal.  A June 2011 Decision Review Officer (DRO) rating decision granted service connection for left knee degenerative joint disease and deferred the claim of entitlement to service connection for a right knee disorder.  The claim for right knee degenerative joint disease was denied in an August 2011 Supplemental Statement of the Case. 

The Veteran's DD Form 214 indicates he was awarded a parachute badge.  The Veteran's STRs are negative for complaints or treatment of a right knee disorder.   

In connection with June 2008 VA treatment, the Veteran reported bilateral chronic knee pain.

In a July 2008 VA examination report, the Veteran reported daily bilateral knee pain since 1984.  The examiner noted that the Veteran's right leg was injured in April 2006, with a related X-ray report finding no fracture with soft tissue swelling.  Upon examination, the right knee was found to have limitation of motion of 125 degrees flexion with pain, stiffness upon repetition, and no swelling, tenderness, inflammation, locking, or giving way.  The examiner diagnosed bilateral knee degenerative arthritis and did not provide an opinion on the etiology.

In a July 2011 VA addendum opinion, the examiner indicated review of the claims file and opined that the Veteran's right knee degenerative joint disease was less likely as not related to active service due to "total inadequate documentation" of a right knee disorder.  Further, the examiner found left knee degenerative joint disease or a diagnosis of overuse were not accepted causes of right knee degenerative joint disease.

The Board finds the July 2008 VA examination report and July 2011 VA addendum opinion to be inadequate because the VA examiner relied on a finding that there was no documentation of a right knee disorder in service.  Specifically, the examiner failed to provide a rationale that adequately addressed the Veteran's lay statements of right knee pain in active service and since, to include his July 2007 statement that knee pain was related to jumping out of airplanes in active service.  Moreover, the examiner did not provide a rationale for the opinions determining that right knee arthritis was not caused by the left knee disability or a diagnosis of overuse.

Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records for the time period beginning in April 2013.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period beginning in April 2013. 
 
2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the etiology of the Veteran's claimed joint pain and headaches; in particular with sufficient expertise to assess the Veteran's symptoms in relation to the claims based upon undiagnosed illness and medically unexplained chronic multisymptom illness.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Following the examination of the Veteran as well as a thorough review of the record, the examiner is requested to:   

(a) Provide a complete medical opinion and detailed rationale regarding whether the Veteran has an undiagnosed illness(es) or medically unexplained multisymptom illness(es) of which joint pain or headaches are a manifestation. 

(b)  If the claimed disability noted in (a) above, is not deemed either a manifestation of an undiagnosed illness or of a medically unexplained chronic multisymptom illness, the examiner must, based on review of the record and examination of the Veteran, assess each disability individually and provide a medical opinion as to whether there is a 50 percent or greater probability that the disorder had its onset in service or is otherwise etiologically related to his active service, to include claimed environmental hazards at Johnston Island and a September 1987 in-service back and neck injury.  The examiner should specifically address lay statements indicating that symptoms of the Veteran's claimed disabilities began in service and continued since.

(c)  If the examiner believes migraine headaches were not present in service and are not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected cervical spine arthritis.  

The examiner must consider all relevant evidence of record in rendering any opinion, and the supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

3. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disorder had its onset in service or is otherwise etiologically related to service.

If the examiner is unable to provide an opinion linking hypertension to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that hypertension was manifested within a year of the Veteran's separation from service in November 1991. 

If the examiner believes hypertension was not present in service and is not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected PTSD.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his right knee disability.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or greater probability that the disorder had its onset in service or is otherwise etiologically related to service.

If the examiner is unable to provide an opinion linking arthritis of the right knee to the Veteran's active service, the examiner should state an opinion as to whether there is a 50 percent or better probability that any arthritis of the right knee present during the period of the claim was manifested within a year of the Veteran's separation from service in November 1991. 

If the examiner believes right knee arthritis was not present in service and is not etiologically related to service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by the service-connected left knee disability.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


